Citation Nr: 1300028	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1984 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2009, a decision by a Decision Review Officer increased the disability rating from 0 percent to 10 percent for the left shoulder condition and 10 percent to 20 percent for the left knee condition, considered a partial grant of the benefits sought on appeal.  The Veteran has not indicated that he is satisfied with the rating now assigned; therefore, his disagreement with the initial rating remains pending.  AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy where less than the maximum available benefits is awarded).  Therefore, the issue remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for higher initial ratings for his left knee and shoulder disabilities so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In the present case, the Veteran has appealed the initial ratings of 10 percent for his left shoulder disability and 20 percent for his left knee disability, which were originally incurred as a result of multiple hard parachute landings during his military service.  He had a VA compensation examination in August 2009.  The examiner referenced a nerve conduction study for the Veteran's left shoulder, neck, and arm, that was performed at the VA Medical Center (VAMC) in Salt Lake City, Utah, in April 2009, as well as a magnetic resonance image (MRI) of his left shoulder from March 2009.  No treatment records of the Salt Lake City VAMC pertaining to the left knee and shoulder have been associated with the claims file, although several additional treatment records have been posted to Virtual VA that are related to additional claims filed by the Veteran as this appeal was pending.

The Veteran has not had a VA compensation examination since August 2009, which is over three years ago.  While the record does not reflect any changes to his condition in that time, the examiner indicated that he had been evaluated by an orthopedic surgeon and had tentative surgery scheduled for October 2009.  The records of that orthopedic surgeon are not contained in the file, nor are the records of any surgery scheduled after the August 2009 examination.  On remand, the RO will be requested to obtain any additional treatment records that relate to the Veteran's left shoulder and knee disabilities, including any surgeries.  Once these additional records have been obtained, the Veteran will be scheduled for a new VA examination to assess the severity of his current claimed conditions.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify all providers who have treated him for his left shoulder and knee disabilities since June 2008.  After obtaining any necessary authorization from the Veteran, all identified records, to specifically include those from the Salt Lake City VAMC, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA orthopedic compensation examination to reassess the severity of his left knee and left shoulder disabilities.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.  The Veteran's lay statements regarding the severity of his symptoms should also be considered and discussed.

The examiner should also review the claims file for the pertinent or other history, including a complete copy of this remand and any additional documents obtained on remand.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  The Veteran is hereby advised that failure to attend this examination without good cause could result in the denial of his claim.  38 C.F.R. § 3.655(a)-(b) (2012).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


